DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Claim Interpretation
Regarding the claim limitation of “distended or snarled”, since applicant does not provide an explicit definition for distended, a broadest reasonable interpretation of the word will be considered from its definition of something that is enlarged, expanded, or stretched out. Since applicant defines a chip as a more or less thin strip of material, a distended chip will be interpreted as a more or less thin strip of material that is enlarged, expanded, or stretched out; which are interpreted as similar to the exemplary chips of 1.1, 1.2, 4.1, 4.2, and 6.1 disclosed in figure 3. Regarding the word snarled, applicant discloses examples of the snarled shape in embodiments 1.3, 2.3, 4.3, and 5.3 of Figure 3. 

 Response to Amendment
The amendment filed on 05/12/2021 has been entered. Claim(s) 1-4, 6-7, 13 is/are pending in the application. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US20090092517A1) in view of Pemsler et al. (“A Survey of Metallurgical Recycling Processes”. EIC Corporation. March 1979.).
Regarding Claims 1 and 13, Kosaka teaches a method of making a lead-free brass billet [0012] [0082] made by the steps of cutting a copper based alloy ingot to 
Kosaka does not teach the chips are removed or processed in a separate plant from the rest of the steps, however, Pemsler teaches that copper based alloys including brass are conventionally cast into ingots or wirebars and shipped to fabricators (Page 35, [003-005]), and that brass scrap can be used as a source of copper (Page 43, [006]); where a major source of copper bearing scrap comprises skimmings or grindings (machined copper chips) (Page 50, [006]); and where the scrap is produced at scrap dealers and foundries (Page 53, [001]). Therefore, it would have been obvious to one of ordinary skill in the art to acquire the brass chips (considered a source of scrap) from a remote plant, scrap dealer or foundry to achieve the predictable result of achieving a low cost source of brass. 
Regarding the limitation of sintering the powdered mixture during extrusion, Kosaka teaches that the powder is pressurized into a solidified billet before extruding into a final consolidated product [0084], the solidified billet is considered a green object, meaning it is a partially densified powder intermediate object with a density of around 80% [0073], and the heating and extruding step is considered to sinter object as Kosaka describes the object as a 
Regarding Claim 2, Kosaka teaches the grain diameter of the copper alloy is 5-300 microns (Claim 11) which reads on the claim grain size of 0.5 mm (500 microns) or less. 
Regarding Claim 3, Kosaka teaches graphite is preferentially present in an amount of 0.3-1% by weight [0049] encompassing the claimed range of 0.5-1% by weight. In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
 Regarding Claim 4, Kosaka teaches the mixture is heated to 650-720 C [0078], reading on the claimed limitation of 600-780 C. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Pemsler as applied to Claims 1-5, and further in view of Genders (US2920760).
Regarding Claims 6-7, Kosaka teaches extrusion is used to form a billet but does not specify whether direct or inverted extrusion systems where used specifically. However, Genders teaches that conventionally in extrusion processes, direct and inverted extrusion can be used, where in direct extrusion, a high pressure is applied to form a billet with good surface quality with the drawback of the flow introducing defects in the product; and where in inverted extrusion, the container travels towards the die with the billet thereby requiring less pressure and internally consistent product at the cost of lower surface quality compared . 

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that although obtaining traditional brass from scrap may be known, acquiring chips of brass without lead as claimed would not be obvious for one of ordinary skill in the art. This is not considered persuasive, as applicant admits, obtaining traditional brass from scrap is conventional and well known; applicant further fails to qualify or explain why it would not be obvious. One of ordinary skill in the art would therefore be motivated to use lead free brass scrap in order to form the lead free brass extruded product of Osaka; if applicant is implying that lead free brass is relatively new trend and may not be widely available as brass which contains lead, one of ordinary skill in the art would still be motivated to acquire the brass chips (considered a source of scrap) from a remote plant, scrap dealer or foundry to achieve the predictable result of achieving a low cost source of brass. 
Applicant argues the Pemsler reference discloses using a smelter in the casting of ingots from scrap, contrary to what is claimed in Claim 1, and raising the temperature as taught by Pemsler would lead to separation of graphite from brass, therefore, Pemsler and Kosaka reference are incompatible. This is not considered persuasive as the Pemsler reference is only being used to show that brass chips from scrap are a conventional source of brass. The rejection is not based on smelting, but based on a source of scrap from a remote foundry or plant. 
Applicant argues none of the references teach or suggests extrusion and sintering at the same time. However this is not convincing as Kosaka teaches sintering is performed during hot extrusion.  Regarding the limitation of sintering the powdered mixture during extrusion, Kosaka teaches that the powder is pressurized into a solidified billet before extruding into a final consolidated product [0084], the solidified billet is considered a green object, meaning it is a partially densified powder intermediate object with a density of around 80% [0073], and the heating and extruding step is considered to sinter object as Kosaka describes the object as a dense copper alloy extruded material [0074], which is interpreted to imply the object is simultaneously extruded and sintered during hot extrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736